Title: To James Madison from Sylvanus Bourne, 7 August 1807
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsn. Augt. 7 1807.

We are this day much alarmed by the rect. of the news from the U States of the unwarranted attack of one of our frigates by a British Ship of War.  That haughty nation losing sight of principle & relying alone on force daily adds insults to injury in her conduct towards Neutrals but her just punishment may not be far distant.  I hope our Country will conduct with becoming dignity & firmness on this trying occasion.
We have once more the Mockery of peace on the Continent but we are still far from the period when this blessing may be really & substantially enjoyed by the long afflicted nations of Europe.  With great respect I am Sir Yr Ob Serv

S Bourne

